Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 15, 2017

The Court of Appeals hereby passes the following order:

A17A1701. IN THE INTEREST OF J. C., A CHILD (FATHER).

      Michael Lingerfelt filed a petition to legitimate, which the trial court dismissed

on October 27, 2016. The child’s permanent guardian subsequently moved for

attorneys’ fees pursuant to OCGA § 9-15-14 (b), and the trial court granted her

motion on March 24, 2017. On April 3, 2017, Lingerfelt filed a notice of appeal as

to both orders.

      A notice of appeal must be filed within 30 days after the entry of the trial

court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal

is an absolute requirement to confer jurisdiction upon this Court. Couch v. United

Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here,

Lingerfelt’s notice of appeal was filed 158 days after entry of the order dismissing his

petition to legitimate. His notice of appeal is timely as to the order awarding OCGA

§ 9-15-14 fees, but such an order must be appealed by discretionary application

unless it is challenged in conjunction with a timely appeal from a judgment that is

directly appealable. See OCGA § 5-6-35 (a) (10); Cheeley-Towns v. Rapid Group,

212 Ga. App. 183 (2) (441 SE2d 452) (1994).
     Under the circumstances, we lack jurisdiction to consider this appeal, which

is hereby DISMISSED.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     06/15/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.